DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Takashi et al., JP 2000-100408, in view of Ohata et al., WO 2005/078828 (English translation-US 2007/0042270).

Regarding claim 1, Takashi et al., teaches an electrochemical device (abstract; 0001) comprising: a positive electrode (0012); a negative electrode (0012); a non-aqueous electrolyte (0012); and a separator (0012), wherein the separator comprises a first porous layer (0012) that includes 50 vol % or more of a thermoplastic resin (0020-0021) and a second porous layer that includes 50 vol % or more of insulating inorganic oxide particles (0020) with a heat-resistant temperature of 150.degree. C. or higher (0012), the separator comprises a microporous film as the first porous layer, the microporous film is integrated with the second porous layer, and the second porous layer faces the positive electrode and is integrated with the positive electrode (0020-0022; 0031).
Ohata et al., teaches a secondary battery that includes a porous electron-insulating layer adhered to surface of electrode, where electrode-insulating layer is composed of a particulate filler (aluminum oxide, titanium oxide, silicon oxide) and a resin binder (abstract; 0009; 0024-0026; 0044; 0047; 0050-0052; 0059-0062).Thus, it would have been obvious to one of ordinary skill in the art to include particles such as those taught by Ohata in the second layer of the separator employed in the electrochemical device of Takahashi because Ohata teaches that inclusion of the particles in the layer can improve its resistance to shrinkage when exposed to heat and, in turn, prevent expansion of a short-circuit and increase battery safety (see Ohata, 0029). Further, as to the ranges recited in the claim, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (e.g., see in re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP 2144.05 (I)); and, it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see, e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP 2144.05 (Il)).Regarding claim 2, Takashi et al., does not teach the insulating inorganic oxide 

particles include secondary particles formed by agglomeration of primary particles.Ohata teaches insulating particles, composed of a plurality of primary particles, joined together which form secondary particles (abstract; 0009; 0026; 0044; 0047).
Regarding claim 3, Takahashi et al., does not teach wherein the insulating inorganic oxide particles include plate-like particles.Regarding claim 3, Ohata et al., teaches wherein the insulating inorganic oxide particles include plate-like particles (Fig. 2, 4).
Although Ohata does not expressly teach that the particles have a plate-like shape, it would have been an obvious to one of ordinary skill in the art at the time of the invention to form the insulating particles used in the electrochemical device of modified Ohata in a plate-like shape, since such a modification would have involved a mere change in the shape of a component; and, a change in shape is generally recognized as being within the level of ordinary skill in the art. /n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV).
Regarding claim 4, Takahashi et al., does not teach  wherein the insulating inorganic oxide particles include particles of at least one selected from the group consisting of alumina, silica, titanium oxide, barium titanate, zirconium oxide, and boehmite.Ohata et al., teaches insulating inorganic oxide particles such as titanium oxide (titania), aluminum oxide (alumina), zirconium oxide (zirconia) (0038).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Ohata into the teachings of Takahashi because Ohata teaches these particles “result in achievement of essentially the same high porosities” (0038).
Regarding claim 5, Takahashi et al., does not teach the insulating inorganic oxide particles have a number average particle size.Regarding claim 5, Ohata teaches wherein the insulating inorganic oxide particles 
have a number average particle size of 4 .mu.m  or less (0039).
Thus, it would have been obvious to one of ordinary skill in the art to include particles such as those taught by Ohata because “if the primary particle size exceeds 4 um, it may become difficult to ensure the porosity of the resultant porous electron-insulating layer to bend the electrode plate (0040).
Regarding claim 6, , Takashi et al., does not teach wherein the second porous layer includes an organic binder.Regarding claim 6, Ohata et al., teaches wherein the second porous layer includes an organic binder (0050; 0108).Regarding claim 7, Takashi et al., teaches an electrochemical device (abstract; 0001) comprising: a positive electrode (0012); a negative electrode (0012); a non-aqueous electrolyte (0012); and a separator (0012), wherein the separator comprises a first porous layer (0012) that includes 50 vol % or more of a thermoplastic resin (0020-0021) and a second porous layer that includes 50 vol % or more of insulating inorganic oxide particles (0020) with a heat-resistant temperature of 150.degree. C. or higher (0012), the separator comprises a microporous film as the first porous layer, the microporous film is integrated with the second porous layer, and the second porous layer faces the negative electrode and is integrated with the positive electrode (0020-0022; 0031).Regarding claim 8, Takashi et al., does not teach the insulating inorganic oxide 
particles include secondary particles formed by agglomeration of primary particles.
Ohata teaches insulating particles, composed of a plurality of primary particles, joined together which form secondary particles (abstract; 0009; 0026; 0044; 0047).Regarding claim 9, Ohata et al., teaches wherein the insulating inorganic oxide particles include plate-like particles (Fig. 2, 4).Regarding claim 10, Takahashi et al., does not teach  wherein the insulating inorganic oxide particles include particles of at least one selected from the group consisting of alumina, silica, titanium oxide, barium titanate, zirconium oxide, and boehmite.
Ohata et al., teaches insulating inorganic oxide particles such as titanium oxide (titania), aluminum oxide (alumina), zirconium oxide (zirconia) (0038).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Ohata into the teachings of Takahashi because Ohata teaches these particles “result in achievement of essentially the same high porosities” (0038).
Regarding claim 11, Ohata teaches wherein the insulating inorganic oxide particles 
have a number average particle size of 4 .mu.m  or less (0039).
Thus, it would have been obvious to one of ordinary skill in the art to include particles such as those taught by Ohata because “if the primary particle size exceeds 4 um, it may become difficult to ensure the porosity of the resultant porous electron-
insulating layer to bend the electrode plate (0040).
Regarding claim 12, Ohata et al., teaches wherein the first porous layer includes an organic binder (0050; 0108).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kasamatsu, US 2008/0070107; Nakura, US 2008/038631; Nakura, WO 2006064775; Kasamatsu, WO 2006061936; Ohata, WO 2005078828; Kikuchi, WO 2006137540.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727